


110 HR 6948 IH: Mental Health on Campus Improvement

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6948
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Ms. Schakowsky
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to improve mental
		  and behavioral health services on college campuses.
	
	
		1.Short titleThis Act may be cited as the
			 Mental Health on Campus Improvement
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The 2007 National
			 Survey of Counseling Center Directors found that the average ratio of
			 counselors to students on campus is nearly 1 to 2,000 and is often far higher
			 on large campuses. The International Association of Counseling Services
			 accreditation standards recommend 1 counselor per 1,000 to 1,500
			 students.
			(2)College counselors
			 report that 8.5 percent of enrolled students sought counseling in the past
			 year, totaling an estimated 1,600,000 students.
			(3)Over 90 percent of
			 counseling directors believe there is an increase in the number of students
			 coming to campus with severe psychological problems. The majority of counseling
			 directors report concern that the demand for services is growing without an
			 increase in resources.
			(4)A
			 2006 American College Health Association survey revealed that 44 percent of
			 students at colleges and universities report having felt so depressed it was
			 difficult to function, and one out of every 11 students seriously considered
			 suicide within the past year.
			(5)Research conducted
			 from 1989 to 2002 found that students seen for anxiety disorders doubled, for
			 depression tripled, and for serious suicidal intention tripled.
			(6)Many students who
			 need help never receive it. Counseling directors report that of the students
			 who committed suicide on their campuses, only 22 percent were current or former
			 counseling center clients. Directors did not know the previous psychiatric
			 history of 60 percent of these students.
			(7)A
			 survey conducted by the University of Idaho Student Counseling Center (2000)
			 found that 77 percent of students who responded reported that they were more
			 likely to stay in school because of counseling and that their school
			 performance would have declined without counseling.
			(8)A
			 6-year longitudinal study of college students found that personal and emotional
			 adjustment was an important factor in retention and predicted attrition as well
			 as or better than academic adjustment (Gerdes & Mallinckrodt, 1994).
			3.Improving mental
			 and behavioral health on college campusesTitle V of the Public Health Service Act is
			 amended by inserting after section 520E–2 (42 U.S.C. 290bb–36b) the
			 following:
			
				520E–3.Grants to
				improve mental and behavioral health on college campuses
					(a)PurposeIt
				is the purpose of this section, with respect to college and university
				settings, to—
						(1)increase access to
				mental and behavioral health services;
						(2)foster and improve
				the prevention of mental and behavioral health disorders, and the promotion of
				mental health;
						(3)improve the
				identification and treatment for students at risk;
						(4)improve
				collaboration and the development of appropriate level of mental and behavioral
				health care; and
						(5)improve the
				efficacy of outreach efforts.
						(b)GrantsThe
				Secretary, acting through the Administrator and in consultation with the
				Secretary of Education, shall award competitive grants to eligible entities to
				improve mental and behavioral health services and outreach on college and
				university campuses.
					(c)EligibilityTo
				be eligible to receive a grant under subsection (b), an entity shall—
						(1)be an institution
				of higher education (as defined in section 101 of the Higher Education Act of
				1965); and
						(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, including the information required
				under subsection (d).
						(d)ApplicationAn
				application for a grant under this section shall include—
						(1)a description of
				the population to be targeted by the program carried out under the grant, the
				particular mental and behavioral health needs of the students involved, and the
				Federal, State, local, private, and institutional resources available for
				meeting the needs of such students at the time the application is
				submitted;
						(2)an outline of the
				objectives of the program carried out under the grant;
						(3)a description of
				activities, services, and training to be provided under the program, including
				planned outreach strategies to reach students not currently seeking
				services;
						(4)a plan to seek
				input from community mental health providers, when available, community groups,
				and other public and private entities in carrying out the program;
						(5)a plan, when
				applicable, to meet the specific mental and behavioral health needs of veterans
				attending institutions of higher education;
						(6)a description of
				the methods to be used to evaluate the outcomes and effectiveness of the
				program; and
						(7)an assurance that
				grant funds will be used to supplement, and not supplant, any other Federal,
				State, or local funds available to carry out activities of the type carried out
				under the grant.
						(e)Special
				considerationsIn awarding grants under this section, the
				Secretary shall give special consideration to applications that describe
				programs to be carried out under the grant that—
						(1)demonstrate the
				greatest need for new or additional mental and behavioral health services, in
				part by providing information on current ratios of students to mental and
				behavioral health professionals;
						(2)propose effective
				approaches for initiating or expanding campus services and supports using
				evidence-based practices;
						(3)target
				traditionally underserved populations and populations most at risk;
						(4)where possible,
				demonstrate an awareness of and a willingness to coordinate with a community
				mental health center or other mental health resource in the community, to
				support screening and referral of students requiring intensive services;
						(5)identify how the
				college or university will address psychiatric emergencies, including how
				information will be communicated with families or other appropriate parties;
				and
						(6)demonstrate the
				greatest potential for replication and dissemination.
						(f)Use of
				fundsAmounts received under a grant under this section shall be
				used to—
						(1)provide mental and
				behavioral health services to students, including prevention, promotion of
				mental health, screening, early intervention, assessment, treatment,
				management, and education services relating to the mental and behavioral health
				of students;
						(2)provide outreach
				services to notify students about the existence of mental and behavioral health
				services;
						(3)educate families,
				peers, faculty, staff, and communities to increase awareness of mental health
				issues;
						(4)employ
				appropriately trained staff;
						(5)expand mental
				health training through internship, post-doctorate, and residency
				programs;
						(6)develop and support
				evidence-based and emerging best practices; and
						(7)evaluate and
				disseminate best practices to other colleges and universities.
						(g)Duration of
				grantsA grant under this section shall be awarded for a period
				of not to exceed 3 years.
					(h)Evaluation and
				reporting
						(1)EvaluationNot
				later than 18 months after the date on which a grant is received under this
				section, the eligible entity involved shall submit to the Secretary the results
				of an evaluation to be conducted by the entity concerning the effectiveness of
				the activities carried out under the grant and plans for the sustainability of
				such efforts.
						(2)ReportNot
				later than 2 years after the date of enactment of this section, the Secretary
				shall submit to the appropriate committees of Congress a report concerning the
				results of—
							(A)the evaluations
				conducted under paragraph (1); and
							(B)an evaluation
				conducted by the Secretary to analyze the effectiveness and efficacy of the
				activities conducted with grants under this section.
							(i)Technical
				assistanceThe Secretary may provide technical assistance to
				grantees in carrying out this section.
					(j)Authorization of
				appropriationsThere are authorized to be appropriated, such sums
				as may be necessary to carry out this section.
					520E–4.Mental and
				behavioral health outreach and education on college campuses
					(a)PurposeIt
				is the purpose of this section to increase access to, and reduce the stigma
				associated with, mental health services so as to ensure that college students
				have the support necessary to successfully complete their studies.
					(b)National Public
				Education CampaignThe Secretary, acting through the
				Administrator and in collaboration with the Director of the Centers for Disease
				Control and Prevention, shall convene an interagency, public-private sector
				working group to plan, establish, and begin coordinating and evaluating a
				targeted public education campaign that is designed to focus on mental and
				behavioral health on college campuses. Such campaign shall be designed
				to—
						(1)improve the
				general understanding of mental health and mental health disorders;
						(2)encourage
				help-seeking behaviors relating to the promotion of mental health, prevention
				of mental health disorders, and treatment of such disorders;
						(3)make the
				connection between mental and behavioral health and academic success;
				and
						(4)assist the general
				public in identifying the early warning signs and reducing the stigma of mental
				illness.
						(c)CompositionThe
				working group under subsection (b) shall include—
						(1)mental health
				consumers and family members;
						(2)representatives of
				colleges and universities;
						(3)representatives of
				national mental and behavioral health and college associations;
						(4)representatives of
				mental health providers, including community mental health centers; and
						(5)representatives of
				private- and public-sector groups with experience in the development of
				effective public health education campaigns.
						(d)PlanThe
				working group under subsection (b) shall develop a plan that shall—
						(1)target promotional
				and educational efforts to the college age population and individuals who are
				employed in college and university settings, including the use of
				roundtables;
						(2)develop and
				propose the implementation of research-based public health messages and
				activities;
						(3)provide support
				for local efforts to reduce stigma by using the National Mental Health
				Information Center as a primary point of contact for information, publications,
				and service program referrals; and
						(4)develop and
				propose the implementation of a social marketing campaign that is targeted at
				the college population and individuals who are employed in college and
				university settings.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated, such sums
				as may be necessary to carry out this
				section.
					.
		4.Interagency
			 Working Group on College Mental Health
			(a)PurposeIt
			 is the purpose of this section, pursuant to Executive Order 13263 (and the
			 recommendations issued under section 6(b) of such Order), to provide for the
			 establishment of a College Campus Task Force under the Federal Executive
			 Steering Committee on Mental Health, to discuss mental and behavioral health
			 concerns on college and university campuses.
			(b)EstablishmentThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall establish a College Campus Task Force (referred
			 to in this section as the Task Force), under the Federal
			 Executive Steering Committee on Mental Health, to discuss mental and behavioral
			 health concerns on college and university campuses.
			(c)MembershipThe
			 Task Force shall be composed of a representative from each Federal agency (as
			 appointed by the head of the agency) that has jurisdiction over, or is affected
			 by, mental health and education policies and projects, including—
				(1)the Department of
			 Education;
				(2)the Department of
			 Health and Human Services;
				(3)the Department of
			 Veterans Affairs; and
				(4)such other Federal
			 agencies as the Administrator of the Substance Abuse and Mental Health Services
			 Administration and the Secretary jointly determine to be appropriate.
				(d)DutiesThe
			 Task Force shall—
				(1)serve as a
			 centralized mechanism to coordinate a national effort—
					(A)to discuss and
			 evaluate evidence and knowledge on mental and behavioral heath services
			 available to and the prevalence of mental health illness among, the college age
			 population of the United States;
					(B)to determine the
			 range of effective, feasible, and comprehensive actions to improve mental and
			 behavioral health on college and university campuses;
					(C)to examine and
			 better address the needs of the college age population dealing with mental
			 illness;
					(D)to survey Federal
			 agencies to determine which policies are effective in encouraging, and how best
			 to facilitate outreach without duplicating, efforts relating to mental and
			 behavioral health promotion;
					(E)to establish
			 specific goals within and across Federal agencies for mental health promotion,
			 including determinations of accountability for reaching those goals;
					(F)to develop a
			 strategy for allocating responsibilities and ensuring participation in mental
			 and behavioral health promotions, particularly in the case of competing agency
			 priorities;
					(G)to coordinate
			 plans to communicate research results relating to mental and behavioral health
			 amongst the college age population to enable reporting and outreach activities
			 to produce more useful and timely information;
					(H)to provide a
			 description of evidence-based best practices, model programs, effective
			 guidelines, and other strategies for promoting mental and behavioral health on
			 college and university campuses;
					(I)to make
			 recommendations to improve Federal efforts relating to mental and behavioral
			 health promotion on college campuses and to ensure Federal efforts are
			 consistent with available standards and evidence and other programs in
			 existence as of the date of enactment of this Act; and
					(J)to monitor Federal
			 progress in meeting specific mental and behavioral health promotion goals as
			 they relate to college and university settings;
					(2)consult with
			 national organizations with expertise in mental and behavioral health,
			 especially those organizations working with the college age population;
			 and
				(3)consult with and
			 seek input from mental heath professionals working on college and university
			 campuses as appropriate.
				(e)Meetings
				(1)In
			 generalThe Task Force shall meet at least 3 times each
			 year.
				(2)Annual
			 conferenceThe Secretary shall sponsor an annual conference on
			 mental and behavioral health in college and university settings to enhance
			 coordination, build partnerships, and share best practices in mental and
			 behavioral health promotion, data collection, analysis, and services.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated, such sums
			 as may be necessary to carry out this section.
			
